Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 1 of 9 Page ID #:1268




    1 KENDALL BRILL & KELLY LLP
      Alan Jay Weil (63153)
    2  ajweil@kbkfirm.com
      Shauna E. Woods (300339)
    3  swoods@kbkfirm.com
      10100 Santa Monica Blvd., Suite 1725
    4 Los Angeles, California 90067
      Telephone: 310.556.2700
    5 Facsimile: 310.556.2705
    6 FINNEGAN, HENDERSON, FARABOW,
       GARRETT & DUNNER, LLP
    7 Mark Sommers (pro hac vice forthcoming)
      mark.sommers@finnegan.com
    8 Patrick Rodgers (pro hac vice forthcoming)
      patrick.rodgers@finnegan.com
    9 901 New York Avenue, NW,
      Washington, DC 20001-4413
   10 Telephone: (202) 408-4064
      Facsimile: (202) 408-4400
   11 Morgan E. Smith (SBN 293503)
      morgan.smith@finnegan.com
   12 3300 Hillview Avenue
      Palo Alto, CA 94304
   13 Telephone: (650) 849-6600
      Facsimile: (650) 849-6666
   14
      Attorneys for Specially Appearing
   15 Defendant Le-Vel Brands, LLC
   16                            UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
   17                                 SOUTHERN DIVISION
   18
        THRIVE NATURAL CARE, INC.,                      Case No. 2:21-CV-02022-DOC-KES
   19
                         Plaintiff,                     APPLICATION TO FILE
   20                                                   DOCUMENTS IN CONNECTION
                    v.                                  WITH LE-VEL’S OPPOSITION TO
   21                                                   PLAINTIFF’S MOTION FOR
        LE-VEL BRANDS, LLC,
   22                                                   PRELIMINARY INJUNCTION
                         Defendant.                     UNDER SEAL PURSUANT TO L.R.
   23                                                   79-5 AND THIS COURT’S
                                                        STANDING ORDERS
   24
                                                        Judge: Hon. David O. Carter
   25                                                   Crtrm.: 9D
   26                                                   Action Filed: March 4, 2021
                                                        Trial Date:   TBD
   27
   28

        603288558                                                    Case No. 2:21-CV-02022-DOC-KES
                                  APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 2 of 9 Page ID #:1269




    1               Pursuant to Civil Local Rule 79-5 and this Court’s Standing Orders, Le-Vel
    2 hereby requests the Court’s permission to file the following under seal to protect Le-
    3 Vel’s confidential proprietary information:
    4                Le-Vel’s Opposition to Plaintiff’s Motion for a Preliminary Injunction
    5                  (“Opposition Brief”)
    6                Declaration of Drew S. Hoffman in Support of Opposition to Plaintiff’s
    7                  Motion for Preliminary Injunction (“Hoffman Declaration”) and Exhibits
    8                  1, 2, and 27 to the Hoffman Declaration
    9                Exhibits 1 and 3 to the Declaration of Shauna E. Woods in Support of
   10                  Opposition to Plaintiff’s Motion for Preliminary Injunction (“Woods
   11                  Declaration”). Exhibit 1 is the Expert Report of Dr. Michael J. Barone
   12                  (“Barone Report”). Exhibit 3 is the Expert Declaration of Mr. John
   13                  Plumpe (“Plumpe Expert Declaration”).
   14                Exhibit 1 to the Declaration of Morgan E. Smith in Support of Opposition
   15                  to Plaintiff’s Motion for Preliminary Injunction (“Smith Declaration”)
   16               This application is based on the Declarations of Drew S. Hoffman and
   17 Morgan E. Smith. Counsel for Plaintiff has indicated it will not oppose this
   18 application. Decl. of Morgan E. Smith (“Smith Decl.”), ¶¶ 2-4. In the event this
   19 application is denied, Le-Vel requests that the documents be returned to counsel.
   20               The public’s “access to judicial records is not absolute.” Kamakana v. City &
   21 Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). The Court weighs the
   22 competing interests of the public and the party requesting sealing, determines
   23 whether the party’s request is based “on a compelling reason,” and must “articulate
   24 the factual basis for its ruling, without relying on hypothesis or conjecture.” Pintos
   25 v. Pac. Creditors Ass’n, 605 F.3d 665, 679, 681 n.6 (9th Cir. 2010). Generally,
   26 compelling reasons sufficient to “justify sealing court records exist when such ‘court
   27 files might have become a vehicle for improper purposes.’” Kamakana v. City &
   28 Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006) (citations omitted).

        603288558                                      1             Case No. 2:21-CV-02022-DOC-KES
                                  APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 3 of 9 Page ID #:1270




    1 “‘[C]ompelling reasons’ sufficient to outweigh the public’s interest in disclosure and
    2 justify sealing court records exist” when disclosure would “release trade secrets.” Id.
    3 at 1179 (citing Nixon v. Warner Commcn’s, Inc., 435 U.S. 589, 598 (1978)); Pintos
    4 v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). “One factor that weighs
    5 in favor of sealing documents is when the release of the documents will cause
    6 competitive harm to a business.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d
    7 1214, 1221 (Fed. Cir. 2013) (applying Ninth Circuit law). Information should be
    8 sealed where “competitors could not obtain [the information] anywhere else.” Id. at
    9 1229 (reversing district court’s refusal to seal material after finding compelling
   10 reasons to seal the material). Moreover, identifications of trade secrets are “subject
   11 to any orders that may be appropriate under Section 3426.5 of the Civil Code.” Cal.
   12 Code Civ. P. § 2019.210. Section 3426.5 states that a court “shall preserve the
   13 secrecy of an alleged trade secret by reasonable means, which may include . . .
   14 sealing the records of the action . . . .” Cal. Civ. Code § 3426.5.
   15               Here, compelling reasons exist to protect Le-Vel’s confidential, proprietary
   16 information regarding its financial standing, sales, future products, marketing plans
   17 and expenditures, and customer information. Moreover, attached hereto are (i)
   18 unredacted versions of the documents Le-Vel seeks to file under seal with proposed
   19 redactions highlighted and (ii) redacted public versions of the documents Le-Vel
   20 seeks to file under seal with only Le-Vel’s confidential proprietary information
   21 redacted in order to aid the public’s ability to understand the substance of the issues
   22 or any decision issued by the Court:
   23                   A redacted public version of the Opposition Brief is attached as Exhibit
   24                     A.
   25                   An unredacted version of the Opposition Brief proposed to be filed
   26                     under seal is attached as Exhibit B. Proposed redactions have been
   27                     highlighted.
   28

        603288558                                       2             Case No. 2:21-CV-02022-DOC-KES
                                   APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 4 of 9 Page ID #:1271




    1                   A redacted public version of the Hoffmann Declaration with Exhibits
    2                     1-29 is attached as Exhibit C. Le-Vel only seeks to seal certain
    3                     portions of the declaration, certain portions of Exhibits 1 and 2, and
    4                     Exhibit 27.
    5                   An unredacted version of the Hoffmann Declaration with Exhibits 1-29
    6                     proposed to be filed under seal is attached as Exhibit D. Proposed
    7                     redactions in the declaration and Exhibits 1 and 2 have been
    8                     highlighted. Le-Vel seeks to seal Exhibit 27 in its entirety.
    9                   A redacted public version of the Smith Declaration with Exhibits 1-21
   10                     is attached as Exhibit E. Le-Vel only seeks to seal certain portions of
   11                     Exhibit 1.
   12                   An unredacted version of the Smith Declaration with Exhibits 1-21
   13                     proposed to be filed under seal is attached as Exhibit F. Proposed
   14                     redactions have been highlighted in Exhibit 1.
   15                   A redacted public version of the Woods Declaration with Exhibits 1-3
   16                     is attached as Exhibit G. Le-Vel seeks to seal Exhibit 3 and certain
   17                     portions of Exhibit 1.
   18                   An unredacted version of the Woods Declaration with Exhibits 1-3
   19                     proposed to be filed under seal is attached as Exhibit H. Proposed
   20                     redactions have been highlighted in Exhibit 1. Le-Vel seeks to seal
   21                     Exhibit 3 in its entirety.
   22               Le-Vel is a health and wellness lifestyle company that offers a wide array of
   23 goods, including vitamins (such as capsules, powders, and gels), vitamin skin
   24 patches, vitamins for the skin, snacks, and skincare products. Decl. of Drew
   25 Hoffman (“Hoffman Decl.”), ¶ 2. Le-Vel’s business is highly competitive in nature
   26 and Le-Vel has invested considerable time and resources over the years in
   27 developing and protecting proprietary information regarding its business model,
   28 including product expansion plans and marketing strategies. Id., ¶ 3. Le-Vel

        603288558                                       3             Case No. 2:21-CV-02022-DOC-KES
                                   APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 5 of 9 Page ID #:1272




    1 develops its marketing and advertising plans, product positioning, pricing, and sales
    2 projections based on the information it has compiled about its consumer base, such
    3 as consumer demographics and behaviors, and historical sales information, such as
    4 total sales and sales growth. Id. Public disclosure of this information would place
    5 Le-Vel at a competitive disadvantage and/or possibly cause other harm to Le-Vel.
    6 See, id.
    7               In order to maintain its competitive position and prevent competitors from
    8 improperly using Le-Vel confidential information, Le-Vel takes steps to prevent
    9 public disclosure of its confidential information. Id., ¶ 4. To that end, Le-Vel
   10 intends to enter into a stipulated protective order with the Plaintiff, subject to Court
   11 approval, so as to keep such information confidential throughout this litigation. Id.
   12               The redacted portions of the Opposition Brief contain proprietary confidential
   13 information relating to Le-Vel’s financial information, such as total amounts of sales
   14 and descriptions of sales growth for different periods of time. Hoffman Decl., ¶ 6.
   15 This information is highly useful in Le-Vel’s line of business to project future sales,
   16 understand product success, and adapt marketing and advertising business plans. Id.
   17 Le-Vel takes steps to keep this information private and confidential and disclosure
   18 of this information would place Le-Vel at a competitive disadvantage and/or
   19 possibly cause other harm to Le-Vel. Id., ¶¶ 3-4, 6. Le-Vel has narrowly tailored its
   20 redactions to the Opposition Brief to only those portions containing Le-Vel’s
   21 confidential information, so as to aid the public’s ability to understand the substance
   22 of the issues or any decision issued by the Court. Id. Thus, the unredacted version
   23 of the Opposition Brief should be sealed.
   24               The redacted portions of the Hoffman Declaration contain proprietary
   25 confidential information relating to Le-Vel’s finances, such as total amounts of sales
   26 and descriptions of sales growth for different periods of time, consumer behavior,
   27 product development, and marketing strategy and expenditures. Hoffman Decl., ¶ 7.
   28 This information is highly useful in Le-Vel’s line of business to project future sales,

        603288558                                       4             Case No. 2:21-CV-02022-DOC-KES
                                   APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 6 of 9 Page ID #:1273




    1 understand product success and consumers, and adapt marketing and advertising
    2 business plans. Hoffman Decl., ¶ 7. Le-Vel takes steps to keep this information
    3 private and confidential and disclosure of this information would place Le-Vel at a
    4 competitive disadvantage and/or possibly cause other harm to Le-Vel. Id., ¶¶ 3-4, 7.
    5 Le-Vel has narrowly tailored its redactions to the Hoffman Declaration to only those
    6 portions containing Le-Vel’s confidential information, so as to aid the public’s
    7 ability to understand the substance of the issues or any decision issued by the Court.
    8 Id. Thus, the unredacted version of the Hoffman Declaration should be sealed.
    9               The redacted portions of Exhibit 1 to the Hoffman Declaration contain
   10 confidential information because it comprises Le-Vel’s internal invoices that show
   11 customer personal information (e.g., name and address). Id., ¶¶ XX. Disclosure of
   12 customer information to the general public could cause harm to those identified in
   13 the invoices and would place Le-Vel at a competitive disadvantage and/or possibly
   14 cause other harm to Le-Vel. Id., ¶¶ 3-4, 8. Le-Vel has narrowly tailored its
   15 redactions to Exhibit 1 to the Hoffman Declaration to only those portions containing
   16 Le-Vel’s confidential information, so as to aid the public’s ability to understand the
   17 substance of the issues or any decision issued by the Court. Id. Thus, the
   18 unredacted version of Exhibit 1 to the Hoffman Declaration should be sealed.
   19               The redacted portions of Exhibit 2 to the Hoffman Declaration contain
   20 confidential information because it comprises a summary of Le-Vel’s internal
   21 invoices that show customer personal information (e.g., name and address). Id., ¶ 9.
   22 Disclosure of this customer information to the general public could cause harm to
   23 those identified in the invoices and would place Le-Vel at a competitive
   24 disadvantage and/or possibly cause other harm to Le-Vel. Id., ¶¶ 3-4, 9. Le-Vel has
   25 narrowly tailored its redactions to Exhibit 2 to the Hoffman Declaration to only
   26 those portions containing Le-Vel’s confidential information, so as to aid the public’s
   27 ability to understand the substance of the issues or any decision issued by the Court.
   28 Id. Thus, Exhibit 2 to the Hoffman Declaration should be sealed.

        603288558                                      5             Case No. 2:21-CV-02022-DOC-KES
                                  APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 7 of 9 Page ID #:1274




    1               Exhibit 27 to the Hoffman Declaration should be sealed in its entirety because
    2 it contains proprietary confidential information relating to Le-Vel’s finances, such
    3 as sales, pricing, inventory, product breakdowns, statistics relating to method of
    4 sales, marketing and advertising strategies and expenditures, future products, and
    5 future estimated expenditures. Id., ¶ 10. This information is highly useful in Le-
    6 Vel’s line of business to project future sales and company expansion, understand
    7 product success and consumer behavior, and adapt marketing and advertising
    8 business plans. Id., ¶ 10. Le-Vel takes steps to keep this information private and
    9 confidential and disclosure of this information would place Le-Vel at a competitive
   10 disadvantage and/or possibly cause other harm to Le-Vel. Id., ¶¶ 3-4, 10. Thus,
   11 Exhibit 27 to the Hoffman Declaration should be sealed in its entirety.
   12               The redacted portions of the Barone Report (Exhibit 1 to the Declaration of
   13 Shauna E. Woods) contains highly proprietary confidential information relating to
   14 Le-Vel’s finances and business, such as total amounts of sales and descriptions of
   15 sales growth for different periods of time. Hoffman Decl., ¶ 11. This information is
   16 highly useful in Le-Vel’s line of business to project future sales, understand product
   17 success, and adapt marketing and advertising business plans. Id., ¶ 11. Le-Vel
   18 takes steps to keep this information private and confidential and disclosure of this
   19 information would place Le-Vel at a competitive disadvantage and/or possibly cause
   20 other harm to Le-Vel. Id., ¶¶ 3-4, 11. Le-Vel has narrowly tailored its redactions to
   21 the Barone Report to only those portions containing Le-Vel’s confidential
   22 information, so as to aid the public’s ability to understand the substance of the issues
   23 or any decision issued by the Court. Id. Thus, the unredacted version of the Barone
   24 Report should be sealed.
   25               The Plumpe Expert Declaration (Exhibit 3 to the Declaration of Shauna E.
   26 Woods) should be sealed in its entirety because it contains proprietary confidential
   27 information relating to Le-Vel’s finances, such as sales, pricing, statistics relating to
   28 method of sales, future estimated expenditures, inventory, consumer demographics,

        603288558                                       6             Case No. 2:21-CV-02022-DOC-KES
                                   APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 8 of 9 Page ID #:1275




    1 product breakdowns, customer demographics and data, marketing and advertising
    2 strategies and expenditures, competitive advantages, company expansion plans,
    3 future products, and product development. Hoffman Decl., ¶ 12. The Plumpe
    4 Expert Declaration is also a confidential proprietary report that Le-Vel
    5 commissioned specifically to respond to Plaintiff’s preliminary injunction motion.
    6 Id. The Plumpe Expert Declaration contains detailed analysis of Le-Vel’s finances,
    7 company expansion plans, product development, and the types of harm Le-Vel
    8 would suffer should a preliminary injunction issue in this case. Id. This information
    9 is highly useful in Le-Vel’s line of business to project future sales and company
   10 expansion, understand product success and consumer behavior, and adapt marketing
   11 and advertising business plans. Id. Le-Vel takes steps to keep this information
   12 private and confidential and disclosure of this information would place Le-Vel at a
   13 competitive disadvantage and/or possibly cause other harm to Le-Vel. Id., ¶¶ 3-4,
   14 12. Thus, the Plumpe Expert Declaration should be sealed in its entirety.
   15               The redacted portions of Exhibit 1 to the Declaration of Morgan E. Smith
   16 contain proprietary confidential information relating to Le-Vel’s finances, such as
   17 total amounts of sales and descriptions of sales growth for different periods of time.
   18 Hoffman Decl., ¶ 13. This information is highly useful in Le-Vel’s line of business
   19 to project future sales, understand product success, and adapt marketing and
   20 advertising business plans. Id. Le-Vel takes steps to keep this information private
   21 and confidential and disclosure of this information would place Le-Vel at a
   22 competitive disadvantage and/or possibly cause other harm to Le-Vel. Id., ¶¶ 3-4,
   23 13. Le-Vel has narrowly tailored its redactions to only those portions containing Le-
   24 Vel’s confidential information, so as to aid the public’s ability to understand the
   25 substance of the issues or any decision issued by the Court. Id. Thus, the
   26 unredacted version of the Exhibit 1 to the Declaration of Morgan E. Smith should be
   27 sealed.
   28

        603288558                                      7             Case No. 2:21-CV-02022-DOC-KES
                                  APPLICATION TO FILE DOCUMENTS UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 23 Filed 03/22/21 Page 9 of 9 Page ID #:1276




    1
    2 DATED: March 22, 2021             KENDALL BRILL & KELLY LLP
    3
                                        By:         /s/ Alan Jay Weil
    4                                         Alan Jay Weil
    5                                         Attorneys for Specially Appearing
                                              Defendant Le-Vel Brands, LLC
    6
                                          FINNEGAN, HENDERSON,
    7                                     FARABOW, GARRETT & DUNNER, LLP
                                         Mark Sommers (pro hac vice forthcoming)
    8                                    Morgan E. Smith (SBN 293503)
                                         Patrick J. Rodgers (pro hac vice forthcoming)
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        603288558                              8             Case No. 2:21-CV-02022-DOC-KES
                          APPLICATION TO FILE DOCUMENTS UNDER SEAL
